DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant response/argument filed 02/19/2021. Claims 1, 5, 7, 13, 15, 18, and 20 have been amended. Claims 6, 9-10, 12, and 19 have been cancelled, and claims 21-25 are newly added. Accordingly, claims 1-5, 7, 8, 11, 13-18, and 20-25 are pending.
Claim Objections
Claim 23 is objected to because of the following informalities:
Newly added claim 23 is dependent on claim 1 and recites the same claim limitations as claim 7, which is also dependent on claim 1. The examiner recommends canceling claim 23, since claim 7 already recites the claim limitations depicted in claim 23. Claim 23 is a duplicate of claim 7.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A control unit” in claims 1-2 and 18
“a working unit” in claims 1-4, 7-9, 13, 18, and 20
“a sensor system” in claim 8-9
“a dialog module” in claim 11
“a mobile data processing device” in claim 14-17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
After further review of the specifications, it appears that the “working unit” and the “sensor system” recite corresponding structure to perform the claimed function. As recited in para 0062, “The bus system 24 moreover connects the sensors 17, 18 to the ejection device 13, as well as a sensor 26 of the feed device 3 and other sensors or sensor systems 34 and actuators 32 (not shown in Fig. 1) for monitoring and adjusting and/or actuating the attachment 2, feed device 3, chopping device 6, grinding device, post-processing device 10, post-acceleration device 11, silage additive metering device 14, ejection device 13 and the drive 21, which hereinafter will be termed working units 30 for short,” The working unit adjusts/actuates the attachment 2, feed device 3, chopping device 6, grinding device, post-processing device 10, post-acceleration device 11, silage additive metering device 14, ejection device 13 and the drive 21, which is sufficient corresponding structure to perform the claimed limitation. Furthermore, as recited in para 0062, the sensor system includes sensors 17, 18 and 26.
“mobile data processing device” recite corresponding structure to perform the claimed function. As recited in para 0076, the “mobile data processing device” may comprise a smartphone, a tablet computer, etc. 
It appears that the control unit covers the corresponding structure to perform the claimed function. As recited in para 0069, “The driver assistance system 25 has one or more sets of rules that are saved in the memory 38 and/or in a memory unit of the control units 33 of the adjusting machines Ai, A2, As, A4, ...,” The control unit contains a memory and thus has enough structure supported in the specifications to perform the claimed function.
It appears that the dialog module covers the corresponding structure to perform the claimed function. As recited in para 0095, “computing device 37 is configured to process data saved in the memory 38. Computing device may comprise a microprocessor. Though computing device 37 and memory 38 are depicted as separate elements, they may be part of a single machine, which includes a microprocessor (or other type of controller) and a memory unit.” Since the memory 38 comprises the dialog module 40 (see Fig. 6) wherein the computing device 37 and memory 38 are part of a single machine which includes a microprocessor and a memory unit, then the dialog module 40 also comprises a microprocessor and a memory. Therefore, the dialog module contains enough structure supported in the specifications to perform the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-5, 7, 8, 11, 13-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recites “using the input signals and rules…” in line 17. There exists insufficient antecedent basis for “the rules” in this claim. The same rational applies to claim 18.
	Claims 2-5, 7-8, 11, 13-17 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected independent claim 19 and for failing to cure the deficiencies cited above.

Allowable Subject Matter
Claims 1-5, 7, 8, 11, 13-18, and 20-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.

The following is an examiner’s statement of reason for allowance:
Independent claims 1 and 18 recite performing operations including:
 wherein the plurality of adjusting machines, using the input signals and rules associated with respective ones of the plurality of adjusting machines, are configured to generate output signals that control the respective actuators; 
wherein the driver assistance system and at least one adjusting machine are configured to receive the output signal of one or more other adjusting machines so that the control unit of the at least one adjusting machine is configured to receive as input the output signal of the one or more adjusting machines and the input signal generated by the driver assistance system; 
and wherein the driver assistance system and the at least one adjustment machine are configured to use the received output signals as input signals in order to consider interactions arising from modified settings of at least one working unit with another working unit associated with the at least one adjusting machine



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Response to Arguments
Applicant’s arguments, see pages 9-14 filed 02/19/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 112(b) of claims 1-20 has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 U.S.C. 112(b) concerning the amended limitations of claims 1 and 18. See the 35 U.S.C. 112(b) rejection above.

Applicant’s arguments, see pages 14-16, filed 02/19/2021, with respect to 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 102 and the 35 U.S.C. 103 and of claims 1-20 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669